Name: Commission Regulation (EC) No 2051/96 of 25 October 1996 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada and amending Regulation (EC) No 1445/95
 Type: Regulation
 Subject Matter: tariff policy;  America;  international trade;  health;  animal product
 Date Published: nan

 Avis juridique important|31996R2051Commission Regulation (EC) No 2051/96 of 25 October 1996 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada and amending Regulation (EC) No 1445/95 Official Journal L 274 , 26/10/1996 P. 0018 - 0021COMMISSION REGULATION (EC) No 2051/96 of 25 October 1996 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada and amending Regulation (EC) No 1445/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1997/96 (2), and in particular Articles 9 and 13 thereof,Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof,Whereas, pursuant to the Agreement for the conclusion of negotiations between the European Community and Canada under Article XXIV:6 referred to in Annex IV of Council Decision 95/591/EC of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (United States and Canada) (4), export subsidies on fresh, chilled or frozen beef and veal destined for Canada shall be limited to 5 000 tonnes annually;Whereas the management of that Agreement should be based on applications for specific Community export licences; whereas Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 2856/95 (6), should be amended accordingly; whereas, moreover, certificates of identity should be produced to the Canadian Customs authorities; whereas it is necessary to define the nature of those identity certificates and the procedures for using them;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation establishes certain detailed rules of application in respect of exports to Canada of 5 000 tonnes per year of beef and veal of Community origin, fresh, chilled or frozen, qualifying for special treatment.The quantity available per quarter shall be 1 250 tonnes plus, in the case of the last three quarters, the quantity remaining in respect of the previous quarter.2. The meat referred to in paragraph 1 must comply with the health protection requirements laid down by Canada and relate to animals slaughtered not more than two months in advance of clearance through customs for export.Article 2 When the meat is being cleared through customs for export, the certificate of identity defined in Article 3 shall be issued, at the applicant's request, on presentation of the export licence issued in accordance with Article 12 a of Regulation (EC) No 1445/95 and a veterinary certificate showing the date of slaughter of the animals from which the meat for export derives.Article 3 1. The certificate of identity shall be made out, with at least one copy, on a form corresponding to the specimen in the Annex.The certificate is printed in English on white paper measuring 210 Ã  297 mm. Each certificate shall have an individual serial number assigned by the customs office referred to in Article 4.The exporting Member State may require any certificates used on its territory to be printed in one of its official languages as well as in English.2. Copies shall bear the same serial number as the original. Any particulars entered on the original and on the copies shall be typewritten, or, if handwritten, printed in block letters in ink.Article 4 1. The certificate of identity and the copies shall be issued by the customs office where the meat is cleared through customs for export.2. The customs office referred to in paragraph 1 shall endorse the original certificate in the appropriate section and transmit the certificate to the party concerned, retaining a copy.Article 5 Member States shall take the necessary measures to check the origin and nature of products for which certificates of identity are issued.Article 6 The following Article 12 a is inserted in Regulation (EC) No 1445/95:'Article 12 a1. This Article shall apply to exports to Canada pursuant to Commission Regulation (EC) No 2051/96 (*).2. Licence applications for the products indicated in Article 1 of Regulation (EC) No 2051/96 may be lodged only in Member States meeting the health conditions required by the Canadian authorities.3. Licence applications and licences shall carry the entry Canada in box 7. Licences shall carry an obligation to export from the Member State of issue to that destination.4. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantities exported may not exceed those shown on the licence. Licences shall carry the entry "0" in box 19.5. Licences shall carry one of the following entries in box 22:- Vacuno fresco, refrigerado o congelado - Acuerdo entre la CE y CanadÃ ¡.VÃ ¡lido solamente en . . . (Estado miembro de expediciÃ ³n).La cantidad exportada no debe superar . . . kilos (cantidad en cifras y letras).- Fersk, kÃ ¸let eller frosset oksekÃ ¸d - Aftale mellem EF og Canada.Kun gyldig i . . . (udstedende medlemsstat).MÃ ¦ngden, der skal udfÃ ¸res, mÃ ¥ ikke overstige . . . (mÃ ¦ngde i tal og bogstaver) kg.- Frisches, gekÃ ¼hltes oder gefrorenes Rindfleisch - Abkommen zwischen der EG und Kanada.Nur gÃ ¼ltig in . . . (Mitgliedstaat der Lizenzerteilung).Ausfuhrmenge darf nicht Ã ¼ber . . . kg (Menge in Ziffern und Buchstabe) liegen.- Ã Ã ¹Ã °Ã ¼, Ã ¤Ã ©Ã ¡Ã ´Ã §Ã ±Ã §Ã ¬Ã Ã ­Ã ¯ Ã ¬Ã ¥ Ã ¡Ã °Ã «Ã  Ã ¸Ã ½Ã ®Ã § Ã  Ã ªÃ ¡Ã ´Ã ¥Ã ¸Ã µÃ £Ã ¬Ã Ã ­Ã ¯ Ã ¢Ã ¼Ã ¥Ã ©Ã ¯ Ã ªÃ ±Ã Ã ¡Ã ² - Ã Ã µÃ ¬Ã ¶Ã ¹Ã ­Ã Ã ¡ Ã ¬Ã ¥Ã ´Ã ¡Ã ®Ã ½ Ã ´Ã §Ã ² Ã Ã  Ã ªÃ ¡Ã © Ã ´Ã ¯Ã µ Ã Ã ¡Ã ­Ã ¡Ã ¤Ã .Ã Ã ³Ã ·Ã ½Ã ¥Ã © Ã ¬Ã ¼Ã ­Ã ¯ Ã ³Ã ¥ . . . (Ã ªÃ ±Ã Ã ´Ã ¯Ã ² Ã ¬Ã Ã «Ã ¯Ã ² Ã Ã ªÃ ¤Ã ¯Ã ³Ã §Ã ²).Ã  Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ² Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ¤Ã ¥Ã ­ Ã °Ã ±Ã Ã °Ã ¥Ã © Ã ­Ã ¡ Ã µÃ °Ã ¥Ã ±Ã ¢Ã ¡Ã Ã ­Ã ¥Ã © . . . Ã ·Ã ©Ã «Ã ©Ã ¼Ã £Ã ±Ã ¡Ã ¬Ã ¬Ã ¡ (Ã § Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã ¡Ã ­Ã ¡Ã ¶Ã Ã ±Ã ¥Ã ´Ã ¡Ã © Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã §Ã ´Ã ©Ã ªÃ ¾Ã ² Ã ªÃ ¡Ã © Ã ¯Ã «Ã ¯Ã £Ã ±Ã Ã ¶Ã ¹Ã ²).- Fresh, chilled or frozen beef - Agreement between EC and Canada.Valid only in . . . (Member State of issue).Quantity to be exported may not exceed . . . kg (in figures and letters).- Viande fraÃ ®che, rÃ ©frigÃ ©rÃ ©e ou congelÃ ©e - Accord entre la CE et le Canada.Uniquement valable en . . . (Ã tat membre de dÃ ©livrance).La quantitÃ © Ã exporter ne peut excÃ ©der . . . kg (quantitÃ © en chiffres et en lettres).- Carni bovine fresche, refrigerate o congelate - Accordo tra CE e Canada.Valido soltanto in . . . (Stato membro emittente).La quantitÃ da esportare non puÃ ² essere superiore a . . . kg (in cifre e in lettere).- Vers, gekoeld of bevroren rundvlees - Overeenkomst tussen de EG en Canada.Alleen geldig in . . . (Lid-Staat die het certificaat afgeeft).Uitgevoerde hoeveelheid mag niet meer dan . . . kg zijn (hoeveelheid in cijfers en letters).- Carne de bovino fresca, refrigerada ou congelada - Acordo entre a CE e CanadÃ ¡.VÃ ¡lido apenas em . . . (Estado-membro de emissÃ £o).A quantidade a exportar nÃ £o pode ser superior a . . . kg (quantidade em algarismos e por extenso).- Tuoretta, jÃ ¤Ã ¤hdytettyÃ ¤ tai jÃ ¤Ã ¤dytettyÃ ¤ lihaa - Euroopan yhteisÃ ¶n ja Kanadan vÃ ¤linen sopimus.Voimassa ainoastaan . . . (jÃ ¤senvaltio, jossa todistus on annettu).VietÃ ¤vÃ ¤ mÃ ¤Ã ¤rÃ ¤ ei saa ylittÃ ¤Ã ¤ . . . kilogrammaa (mÃ ¤Ã ¤rÃ ¤ numeroin ja kirjaimin).- FÃ ¤rskt, kylt eller fryst nÃ ¶tkÃ ¶tt - Avtal mellan EG och Kanada.Enbart giltigt i . . . (utfÃ ¤rdande medlemsstat).Den utfÃ ¶rda kvantiteten fÃ ¥r inte Ã ¶verstiga . . . kg.6. Licence applications may be lodged only in the first 10 days of each quarter. However, in respect of the last quarter of 1996 applications may be lodged in the first 10 days of November.7. On the third working day following the closing date for lodging of applications Member States shall send the Commission a list of applicants and of product quantities applied for.8. The Commission shall decide to what extent licence applications can be accepted. If the quantities for which licences have been applied for exceed those available it shall set a single acceptance percentage applying to quantities requested. If the overall quantity covered by all applications is less than that available it shall determine the balance to be carried over to the quantity available for the following quarter.9. Licences shall be issued on the 21st day of each quarter. However, in respect of the last quarter of 1996 licences shall be issued on 21 November.10. Article 8 (1) notwithstanding, licences shall be valid 90 days from the actual day of issue, Article 21 (2) of Regulation (EEC) No 3719/88 applying, but not beyond 31 December of the year of issue.11. Should the quantities applied for be reduced pursuant to paragraph 8 the security shall be immediately released for all quantities not granted.12. Over and above the requirements specified in Article 30 (1) (b) of Regulation (EEC) No 3719/88, release of security against export licences shall be conditional on presentation of proof of arrival at destination, Article 33 (4) of that Regulation applying.(*) OJ No L 274, 26. 10. 1996, p. 18.`Article 7 This Regulation shall enter into force on 1 November 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 267, 19. 10. 1996, p. 1.(3) OJ No L 334, 28. 12. 1979, p. 8.(4) OJ No L 334, 30. 12. 1995, p. 25.(5) OJ No L 143, 27. 6. 1995, p. 35.(6) OJ No L 299, 12. 12. 1995, p. 10.ANNEX >REFERENCE TO A FILM>